Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 8/12/2021 has been entered.  All previous 112 rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 21-24, 33 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong 4392 Series Vertical In-Line pump brochure from 2010 (hereafter “Armstrong”) in view of Englesson (US 2,810,345) and Peters (D32,454S) and in further view of PumpsUK (https://www.pumpsukltd.com/armstrong-4392-express-pib-fixed-speed-in-line-pumps.html, availability dated September 21, 2016) as an evidentiary reference.
Claim 1:  Armstrong discloses a pump unit (see Figure below) comprising a casing including a suction flange (“A”) and a discharge flange (“B”); a first pump impeller within the casing (inherently driven by one of the motors); a second pump impeller within the casing (inherently driven by the other of the motors) and provides a parallel hydraulic path to the first pump impeller (see Figure below); a first suction bay hydraulically fed from the suction flange (see Figure below); and a second suction bay hydraulically fed from the suction flange (see Figure below); wherein the first suction bay includes a first exterior flange which has a first flattened surface (see Figure below); wherein the second suction bay includes a second exterior flange which has a second flattened surface (see Figure below); 
It can be inferred but is not explicit from Armstrong’s figure that its first pump impeller is configured to concurrently rotate in opposite rotational direction to the second pump impeller from Armstrong’s outer volute positionings.  Englesson, which depicts the inner workings of a similarly situated dual motor pump, also teaches via casing geometry that its first pump impeller is configured to concurrently rotate in opposite rotational direction to the second pump impeller (as can be appreciated from its outside volute casing positioning shown in Figs. 1-2, the impellers will necessarily rotate in opposite directions in order to channel the flow in a combined manner via 6).  As such, it would have been obvious before the effective filing date of the invention to operate the impellers in Armstrong like that in Englesson in order to provide a combined output flow towards the exit.
Additionally, the perspective of Armstrong is also not clear as to the first exterior flange and the second exterior flange being horizontally aligned when the pump unit is 
Armstrong also does not disclose that its first exterior flange and second exterior flange have a flat cross shape that collectively define the flat bottom surface.  However, Peters discloses a pump stand which uses a flat cross shape to define a bottom surface (Fig. 2).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize the cross shape from Peters for the flat bottom surface in each of the first and second exterior flanges in Armstrong as the shape prevents tipping in both front/back and left/right side directions.
Claim 2:  Armstrong, Englesson and Peters teach the previous limitations.  Englesson further teaches a second pump impeller that is radially inline with the first pump impeller (see Figs. 1-2, 8).
Claim 3:  Armstrong, Englesson and Peters teach the previous limitations.  Englesson further teaches a second pump impeller that is horizontally inline with the first pump impeller (see Figs. 1-2, 8).
Claim 4:  Armstrong, Englesson and Peters teach the previous limitations.  Englesson further teaches a casing that Page 2 of 10includes a first volute (8) which houses the first 
Claim 6:  Armstrong, Englesson and Peters teach the previous limitations.  Englesson further teaches a casing that has a flattened bottom (see Fig. 1, note flattened portion of casing below 8/9).
Claim 21:  Armstrong, Englesson and Peters teach the previous limitations.  Englesson further teaches using a valve device (note 13/13’/14; Fig. 6) which includes at least one back pressure activated flow prevention flap (13/13’) to permit flow from operation of one or both pump impellers.  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize a valve in Armstrong like that in Englesson in order to allow utilizing only a single pump without receiving backflow from the non-operating pump.
Claim 22:  Armstrong, Englesson and Peters teach the previous limitations.  On the basis of mirrored symmetry/size, Englesson further discloses that hydraulic characteristics of the casing and each pump impeller would provide hydraulically identical net flow and head pressure upon identical speed rotation of each pump impeller (see Figs. 1-3, 6-8).
Claim 23:  Armstrong, Englesson and Peters teach the previous limitations.  On the basis of mirrored symmetry/size, Englesson further discloses that hydraulic characteristics of the casing and each pump impeller would provide hydraulically identical and opposite paths upon identical speed rotation of each pump impeller.
Claim 24:  Armstrong, Englesson and Peters teach the previous limitations.  Englesson further discloses that the casing is substantially symmetrical (see Figs. 1-3, 8).
Claim 33:  Armstrong discloses a method for operating a pump unit (see Armstrong Figure above and associated documentation), the pump unit including a casing including a suction flange (“A”) and a discharge flange (“B”), a first pump impeller within the casing (inherently driven by one of the motors), a second pump impeller within the casing (inherently driven by the other of the motors) and provides a parallel hydraulic path to the first pump impeller (see Figure above), a first suction bay hydraulically fed from the suction flange (see Figure above), and a second suction bay hydraulically fed from the suction flange (see Figure above).
It can be inferred but is not explicit from Armstrong’s figure that that operation involves rotating the first pump impeller in a rotation direction to effect flow between the suction flange and the discharge flange and concurrently rotating the second pump impeller in a counter rotation direction to effect Page 5 of 10flow between the suction flange and the discharge flange.  Englesson, which depicts the inner workings of a similarly situated dual motor pump, also teaches via casing geometry to rotate the first pump impeller in a rotation direction to effect flow between the suction flange and the discharge flange (Figs. 1-3, 6-8; col. 3, lines 3-4); and concurrently rotating the second pump impeller in a counter rotation direction to effect Page 5 of 10flow between the suction flange and the discharge flange (Figs. 1-3, 6-8; col. 3, lines 3-4).  As such, it would have been obvious before the effective filing date of the invention to operate the impellers in Armstrong like that in Englesson in order to provide a combined output flow towards the exit.

Armstrong also does not disclose that its first exterior flange and second exterior flange have a flat cross shape that collectively define the flat bottom surface.  However, Peters discloses a pump stand which uses a flat cross shape to define a bottom surface (Fig. 2).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize the cross shape from Peters for the flat bottom surface in each of the first and second exterior flanges in Armstrong as the shape prevents tipping in both front/back and left/right side directions.
Claim 53:  Armstrong, Englesson and Peters teach the previous limitations.  Englesson further discloses that the casing comprises a sealed casing (see Figs. 1-3, 6-8, Examiner noting tight joints in casing).
Claims 7-9, 13-15, 17-18, 34 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong 4392 Series Vertical In-Line pump brochure from 2010 (hereafter “Armstrong”) in view of Englesson (US 2,810,345) and Peters .
Claim 7:  Armstrong, Englesson and Peters teach the previous limitations.  Armstrong discloses first and second motors (see Armstrong Figure) to rotate the first and second impellers, respectively, but does not disclose that the motors are of the variable speed type.  However, Acosta teaches using a variable speed motor to drive pumps (see col. 3, lines 18-20; col. 4, lines 26-27).  It would have been obvious before the effective filing date of the invention to a skilled artisan to use variable speed type motor like those disclosed in Acosta into the apparatus of Armstrong in order to allow the multiple pumps to operate at various desired flow outputs.
Claim 8:  Armstrong, Englesson, Peters and Acosta teach the previous limitations.  Acosta further teaches at least one controller (108a/108b) configured to control a first variable speed motor and a second variable speed motor (Fig. 1).  As mentioned previously with respect to claim 7, it would have been obvious before the effective filing date of the invention to a skilled artisan to use controllers (with the variable speed type motor) like those disclosed in Acosta into the apparatus of Armstrong in order to allow the multiple pumps to operate at various desired flow outputs.
Claim 9:  Armstrong, Englesson, Peters and Acosta teach the previous limitations.  Acosta further teaches that control of the pump impellers are co-ordinated so that combined output achieves a setpoint (see col. 5, lines 31-38).
Claim 13:  Armstrong, Englesson, Peters and Acosta teach the previous limitations.  Acosta further teaches at least one internal sensor of the pump unit for 
Claim 14:  Armstrong, Englesson, Peters and Acosta teach the previous limitations.  Acosta further teaches a first controller (108a) configured to control the first variable speed motor and a second controller (108b) configured to control the second variable speed motor.  
Claim 15:  Armstrong, Englesson, Peters and Acosta teach the previous limitations.  Acosta further teaches that the first controller is configured to communicate with the second controller (see Figs. 6-7).  
Claim 17:  Armstrong, Englesson, Peters and Acosta teach the previous limitations.  Acosta further teaches that the first controller and the second controller are configured to control the respective pump impellers in any symmetrical or asymmetrical range of parallel flow operation of both pump impellers (Figs. 2, 6-7, col. 5, lines 30-55, col. 6, lines 45-67, col. 13, lines 33-67).
Claim 18:  Armstrong, Englesson, Peters and Acosta teach the previous limitations.  Acosta further teaches that the first controller and the second controller are configured to control the respective pump impeller in a range of 0% to 100% of motor speed (Figs. 2, 6-7, col. 5, lines 30-55, col. 6, lines 45-67, col. 7, lines 18-45, col. 13, 
Claim 34:  Armstrong, Englesson, Peters and Acosta teach the previous limitations.  Acosta further teaches that control of the pump impellers are co-ordinated so as to control respective one or more output variables so that combined output achieves a setpoint (see col. 5, lines 31-38, lines 44-64).
Claim 38:  Armstrong discloses operating a pump unit (see Armstrong Figure above and associated documentation), the pump unit including a casing including a suction flange (“A”) and a discharge flange (“B”), a first pump impeller (inherently driven by one of the motors) within the casing, a second pump impeller (inherently driven by the other of the motors) within the casing and provides a parallel hydraulic path to the first pump impeller (see Figure above), a first suction bay hydraulically fed from the suction flange (see Figure above), and a second suction bay hydraulically fed from the suction flange (see Figure above).
It can be inferred but is not explicit from Armstrong’s figure that that operation involves rotating the first pump impeller in a rotation direction to effect flow between the suction flange and the discharge flange and concurrently rotating the second pump impeller in a counter rotation direction to effect Page 5 of 10flow between the suction flange and the discharge flange.  Englesson, which depicts the inner workings of a similarly situated dual motor pump, also teaches via casing geometry to rotate the first pump impeller in a rotation direction to effect flow between the suction flange and the discharge flange (Figs. 1-3, 6-8; col. 3, lines 3-4); and concurrently rotating the second pump impeller in a counter rotation direction to effect Page 5 of 10flow between the suction flange and the discharge 
Armstrong does not disclose including a non-transitory computer readable medium having instructions stored thereon executable by one or more processors for operating a pump unit.  However, Acosta teaches operating pumps by using a non-transitory computer readable medium having instructions stored thereon executable by one or more processors for operating a pump unit (see col. 7, lines 66-67 through col. 8, lines 1-5 and lines 30-33, and col. 10, lines 1-10, Examiner noting the programming of a data map in a memory which has equivalency to non-transitory computer readable medium having instructions stored thereon executable by one or more processors).  It would have been obvious before the effective filing date of the invention to a skilled artisan to use control features like those disclosed in Acosta into the apparatus of Armstrong in order to allow the multiple pumps to operate at various desired flow outputs.
Additionally, the perspective of Armstrong is also not clear as to the first exterior flange and the second exterior flange being horizontally aligned when the pump unit is vertically oriented, so that the first exterior flange and the second exterior flange collectively provide a flat bottom surface.  However, as evidenced by PumpsUK, when Armstrong’s pump is viewed from a straight front perspective, one can readily appreciated that its first exterior flange and the second exterior flange are horizontally aligned when the pump unit is vertically oriented, so that the first exterior flange and the second exterior flange collectively provide a flat bottom surface (see Figure in 
Armstrong also does not disclose that its first exterior flange and second exterior flange have a flat cross shape that collectively define the flat bottom surface.  However, Peters discloses a pump stand which uses a flat cross shape to define a bottom surface (Fig. 2).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize the cross shape from Peters for the flat bottom surface in each of the first and second exterior flanges in Armstrong as the shape prevents tipping in both front/back and left/right side directions.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong 4392 Series Vertical In-Line pump brochure from 2010 (hereafter “Armstrong”) in view of Englesson (US 2,810,345), Peters (D32,454S) and Acosta (WO2014089694, Examiner using the US equivalent, US 9,823,627, for purposes of this examination) and in further view of Trawicki (US20140026598).
Claim 16:  Armstrong, Englesson, Peters and Acosta teach the previous limitations.  Acosta’s controllers will necessarily have some kind of data input for adjusting pump operation control but is silent about the manner in which such input is implements and therefore lacks a first touchscreen on the casing for interaction with the first controller and further comprising a second touchscreen on the casing for interaction with the second controller.  However, Trawicki teaches a pump unit casing having a touchscreen (202/203) on the casing for input and/or output in association with the pump impeller (Fig. 2, paragraphs 38, 45).  A skilled artisan would recognize the utility in importing a controlling interface for each of the pumps/controllers in .
Claims 7-8, 10-12 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong 4392 Series Vertical In-Line pump brochure from 2010 (hereafter “Armstrong”) in view of Englesson (US 2,810,345) and Peters (D32,454S) and in further view of Fujii (US 5,566,709).
Claim 7:  Armstrong, Englesson and Peters teach the previous limitations.  Armstrong discloses first and second motors (see Armstrong Figure) to rotate the first and second impellers, respectively, but does not disclose that the motors are of the variable speed type.  However, Fujii teaches using a variable speed motor to drive pumps (see, e.g., Fig. 7 and the various speed operation depicted in Fig. 2 and 4).  It would have been obvious before the effective filing date of the invention to a skilled artisan to use variable speed type motors like those disclosed in Fujii into the apparatus of Armstrong in order to allow the multiple pumps to operate at various desired flow outputs.
Claim 8:  Armstrong, Englesson, Peters and Fujii teach the previous limitations.  Fujii further teaches at least one controller (26) configured to control a first variable speed motor and a second variable speed motor (e.g., Fig. 7).  As mentioned previously with respect to claim 7, it would have been obvious before the effective filing date of the 
Claim 10:  Armstrong, Englesson, Peters and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to rotate at an equal speed (see col. 5, lines 55-58).
Claim 11:  Armstrong, Englesson, Peters and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to rotate at different speeds (see col. 6, lines 40-44).
Claim 12:  Armstrong, Englesson, Peters and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to rotate at less than maximum speed (see col. 5, lines 60-65).
Claim 35:  Armstrong, Englesson, Peters and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to concurrently rotate at an equal speed see col. 5, lines 55-58).
Claim 36:  Armstrong, Englesson, Peters and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to concurrently rotate at different speeds (see col. 6, lines 40-44). 
Claim 37:  Armstrong, Englesson, Peters and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to concurrently rotate at less than maximum speed (see col. 5, lines 60-65).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong 4392 Series Vertical In-Line pump brochure from 2010 (hereafter .
Claim 19:  Armstrong, Englesson and Peters teach the previous limitations.  Armstrong does not disclose a first touchscreen on the casing for input and/or output in association with the first pump impeller or a second touchscreen on the casing for input and/or output in association with the second pump impeller.  However, Trawicki teaches a pump unit casing having a touchscreen (202/203) on the casing for input and/or output in association with the pump impeller (Fig. 2, paragraphs 38, 45).  A skilled artisan would recognize the utility in importing a controlling interface for each of the pumps in Armstrong in order to adjust pump settings, recognizing that Trawicki’s idea of including a touchscreen control for its pump can extend to include a touchscreen control for each pump entity.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include touchscreen controls as taught by Trawicki into Armstrong’s pumps so as to allow for easy adjustments of pump settings.
Claim 20:  Armstrong, Englesson, Peters and Trawicki teach the previous limitations.  Trawicki further teaches that its touchscreen is configured for commissioning and/or setup of a respective variable speed motor (420, see paragraph 45, Fig. 4, Examiner noting that a skilled artisan would recognize that Trawicki’s idea of touchscreen setup/control for its variable speed motor can extend to include a touchscreen control for each variable speed motor).

Response to Arguments


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746